TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00376-CV


                                Richard A. Lapides, Appellant

                                               v.

                                 Timothy A. Stark, Appellee


              FROM THE JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
                NO. J3-CV-18-067373, SYLVIA HOLMES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On June 3, 2019, Richard A. Lapides filed with this Court a document titled

“Summary of Defendant’s Position for Appeal from Judgment in the Justice Court, Precinct

Three, Travis County.” On June 11, 2019, the Clerk of this Court notified Lapides that it

appeared that this Court lacked jurisdiction over this matter and requested a response explaining

how this Court may exercise jurisdiction. Lapides filed a response on June 17, 2019, in a

companion case, this Court’s cause number 03-19-00377-CV, but he has failed to explain how

this Court has jurisdiction. The county court has jurisdiction over appeals from justice court.

See Tex. R. Civ. P. 506.1–506.4. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 42.3(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 26, 2019




                                                2